Johnson, Judge,
concurring.
I concur in the result reached in this case and in the basic reasoning used to reach that result but submit that the case of Cresca Co. (Inc.) v. United States, 15 Ct. Cust. Appls. 105, T. D. 42185, cannot furnish the basis or rule for either the result or the reasoning.
The contention of the importer that the merchandise should be classified under paragraph 501 of the Tariff Act of 1930, which was accepted by the majority, is based upon the mixed materials provision in paragraph 1559 of the same act. It is only by reason of this mixed materials provision that classification under paragraph 501 is possible.
The Cresca case, supra, did not involve classification under the mixed materials clause. In that case grenadine containing 71 75/100 per centum of sugar, which the court erroneously construed to moan 71 75/100 sugar degrees (as later pointed out in the cases of United States v. Olavarria & Co., Inc., 37 C. C. P. A. (Customs) 40, 46, C. A. D. 417, and Mouquin (Inc.) v. United States, T. D. 45114, 60 Treas. Dec. 415, 417), was held to be dutiable under paragraph 501 stating that the merchandise was:
* * * a mixture containing sugar and water testing by the polariscope above 50 sugar degrees but not above 75 sugar degrees, and therefore dutiable under that part of paragraph 501 of the Tariff Act of 1922 which reads as follows:
501. Sugars, * * * sirups of cane juice, * * * and all mixtures containing sugar and water, testing by the polariscope above fifty sugar degrees and not above seventy-five sugar degrees, 1 24/100 cents per pound
Thus in the Cresca case a polariscope reading was made on the grenadine in its imported condition and since that polariscope reading was over 50 sugar degrees the merchandise was classified as a mixture of sugar and water under paragraph 501.
There is no contention that the merchandise in the instant case is dutiable under paragraph 501 because it is a “mixture containing sugar and water testing by the polariscope above 50 sugar degrees.” Indeed the present controversy might never have arisen had there been a polariscope reading. Although the Cresca case might be authority for classifying under paragraph 501 whatever merchandise meets the definition thereof, it is not thought that such an extremely broad “rule” is the true basis of the present decision.
By stipulation the grenadine involved in this appeal was made from granulated sugar from cane or beet. By further stipulation *52tbe merchandise is in chief value of sugar. Paragraph 501 is directed to:
501. Sugars, * * * testing by the polariseope not above seventy-five sugar degrees, * * * 1.7125 cents per pound, and for each additional sugar degree shown by the polariseope test, three hundred and seventy-five ten-thousandths of 1 per cent per pound additional, and fractions of a degree in proportion.
It is clear that there is no lower limit on the polariseope reading of the “sugars” of paragraph 501, and that the polariseope reading is to be used merely in determining the proper duty, which increases with increase in sugar degrees to a maximum at 100 sugar degrees. As noted by this court in the Cresca case, supra, “sugar degrees” means the percentage of sucrose in the sugar. Since the Government in this case has stipulated that the merchandise at bar was made from a granulated sugar from cane or beet, it follows that the sugar ingredient which was mixed with the other components to make the grenadine was not a sirup of sugar or a mixture of sugar and water. The sugar mixed with the water, coloring and citric acid to form the grenadine was granulated sugar derived from cane or beet. Since the sugar derived from cane or beet is sucrose, it is clear that the granulated sugar of the stipulation falls within the “sugars” set forth in paragraph 501. Indeed, if the sugar ingredient at the time of mixing was not granulated sugar but was a mixture of sugar and water, then in the absence of a polariseope reading of over 50 sugar degrees on that mixture of sugar and water, the resulting grenadine could not be classified under paragraph 501 because the component of chief value would not fall within the materials enumerated in that paragraph. The numerous cases cited and summarized by the court below illustrate this point.
Since the stipulation specified “granulated” sugar it excluded sugar sirup or a mixture of sugar and water as the original sugar ingredient of this grenadine. For this reason the cases cited by the Customs Court showing the classification of grenadine are inapposite, since none involves a grenadine wherein a granulated sucrose sugar was proved to be the original sugar ingredient.